DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on Oct. 10, 2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Oct. 10, 2022.


Claim Rejections – 35 U.S.C § 112(b)

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim recites composites that are “enhanced”. The term “enhanced” is subjective because it requires the reader to exercise judgment to determine whether or not any particular characteristic of a composite is an “enhancement” relative to some other (presently undefined) composite. The claims and specification do not provide any objective standard by which to determine the scope of the term “enhanced”. Claim 1 is therefore indefinite. Claims 2-12 are ultimately dependent upon claim 1, and they are indefinite for the same reason.

Claim 7 recites a resin that is “polyvinyl-styrene”. This phrase is not defined by the claims or specification, and to the examiner’s knowledge it is not a term of art. The phrase may alternatively be interpreted to mean a polymer of “vinyl styrene” (that is, divinyl benzene, and which to the examiner’s knowledge is not used in this art) or else a copolymer of styrene with an undefined vinyl-containing monomer. Because the polymer name is not an ordinary chemical name, and because it could have multiple interpretations, one of ordinary skill in the art would not be reasonably apprised of the scope of the recited “polyvinyl-styrene” resin. Claim 7 is therefore indefinite.
Claim Rejections – 35 U.S.C. § 112(d)

The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of a previous claim.
Claim 11 depends upon claim 9 which in turn depends upon independent claim 1. Independent claim 1 recites a method which includes a tackifier which comprises inorganic filler particles. Claim 9 limits the inorganic filler particles to those comprising a ceramic material or a preceramic polymer. Claim 11 further limits the preceramic polymer to those recited in a list; each of the polymers recited in the list is an organic material rather than an inorganic material. Particles including such polymers thus would not be inorganic particles. The polymers recited in claim 11 thus do not specify a further limitation of the inorganic particles recited in the base claims 1 and 9, and claim 11 thereby fails to comply with the first sentence of 35 U.S.C. § 112(d).


Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 8 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2011/0200748 A1 (herein “Eberling-Fux”) as evidenced by US Patent Application Publication No. 2016/0229759 A1 (herein “Prevost”).
As to claim 1: Eberling-Fux describes a method of making ceramic matrix composites (see the abstract and ¶ [0055]). The method includes applying to a fiber preform (see ¶ [0036]) a composition including a ceramic precursor, typically a resin, together with solid fillers in the form of ceramic powder(s) (see ¶ [0032]). The resin may be a polysiloxane, polysilazane, or polycarbosilane resin (see ¶ [0033]), and the solid filler may be a ceramic (inorganic) powders such as SiC, TiC, B4C, and BN (see ¶ [0034]). The composition is then modified by shaping (see ¶ [0043]), curing (see ¶ [0052]), pyrolyzing (see ¶ [0053]), and densifying (see ¶ [0055]). 
Eberling-Fux does not describe the resin as a tackifier. Eberling-Fux also does not disclose that the inorganic filler particles remain interspersed throughout the fiber preform and occupy pores of the fiber preform.
Prevost describes a method for prepregging tackifier for ceramic matrix composite articles (see the title and abstract). The method includes applying a tackifier to a fiber weave (see ¶ [0034]), and Prevost discloses that the tackifier may be a pre-ceramic polymer, for example a polycarbosilane (see ¶ [0035]). In light of Prevost, one of ordinary skill in the art would have reasonably expected pre-ceramic polymers such as polycarbosilanes which are taught by Eberling-Fux to function as tackifiers. 
Because Eberling-Fux describes a method of making a ceramic matrix composite which includes the same steps and ingredients as the presently recited method, there is a reasonable basis to conclude that the process of Eberling-Fux produces the same structure as the presently claimed method, including the characteristic that the inorganic filler particles remain interspersed throughout the fiber preform and occupy pores of the fiber preform.
As to claim 2: Eberling-Fux further discloses providing an interphase layer between the fibers and the matrix by CVI (see ¶¶ [0073]-[0074]).
As to claim 3: Eberling-Fux further discloses forming a ceramic matrix by CVI (see ¶ [0055]).
As to claim 5: Eberling-Fux further discloses a solvent for the resin (see ¶ [0032]).
As to claim 8: Eberling-Fux further discloses applying the composition with a brush (see ¶ [0040]) and this is considered “painting” as is presently recited.
As to claims 9-10: As set forth above, Eberling-Fux discloses inorganic solid fillers in the form of ceramic powder(s) (see ¶ [0032]) such as silicon carbide and others (see ¶¶ [0033]-[0034]).
As to claims 11 and 12: As set forth above, Eberling-Fux discloses a composition including a preceramic polymer such as a polycarbosilane resin. As set forth above, Eberling-Fux discloses a step of pyrolyzing, which is a thermochemical decomposition technique.

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Eberling-Fux as evidenced by Prevost, as applied above, in view of US Patent Application Publication No. 2015/0008613 A1 (herein “Bouillon”).
The discussion set forth above regarding Eberling-Fux and Prevost is incorporated here by reference. As set forth above, Eberling-Fux describes a method according to base claim 1. Eberling-Fux does not disclose the recited environmental barrier coating.
Bouillon describes a method of making a ceramic matrix composite (see the abstract and ¶ [0001]). Bouillon discloses that the method includes a step of providing an environmental barrier coating (see ¶ [0054]). In light of Bouillon, one of ordinary skill in the art would have been motivated to providing an environmental barrier coating to the composites of Eberling-Fux in order to make them more resistant to corrosive conditions and high temperatures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have added an environmental barrier coating to the composites of Eberling-Fux, thereby arriving at the presently claimed method.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Eberling-Fux as evidenced by Prevost, as applied above, in view of US Patent Application Publication No. 2011/0124256 A1 (herein “Riehl”).
The discussion set forth above regarding Eberling-Fux and Prevost is incorporated here by reference. As set forth above, Eberling-Fux describes a method according to base claims 1 and 5, including a solvent. Eberling-Fux does not disclose the presently recited solvents.
Riehl describes tackifier compositions including a carrier solvent, a resin, and an inorganic filler (see the abstract) that are used for making a ceramic matrix composite (see ¶ [0009]). The tackifier mitigates concerns with degradation under high temperatures and shrinkage (see ¶ [0009]). The tackifier includes a resin such as an epoxy resin (see ¶ [0013]) and a carrier solvent, such as acetone, which facilities depositing the tackifier onto a woven fiber structure (see ¶ [0011]).
In light of Riehl, one of ordinary skill in the art would have been motivated to use Riehl’s tackifier composition, including a carrier solvent such as acetone, to make the composites of Eberling-Fux to mitigate concerns with degradation under high temperatures and shrinkage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used Riehl’s tackifier composition, including a carrier solvent such as acetone, to make the composites of Eberling-Fux.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Eberling-Fux as evidenced by Prevost, as applied above, in view of US Patent Application Publication No. 2011/0259506 A1 (herein “Butler”).
The discussion set forth above regarding Eberling-Fux and Prevost is incorporated here by reference. As set forth above, Eberling-Fux describes a method according to base claims 1 and 5, including resins. Eberling-Fux does not disclose the recited resins.
Butler describes a method of making a ceramic matrix composite (see the abstract). The method includes applying a slurry of water, dispersant, a water soluble polymer binder, and ceramic particles to a ceramic fiber fabric (see ¶ [0008]), and the polymer may be polyvinyl alcohol (see ¶ [0026]). The application of the slurry reduces and preferably overcomes problems such as loss of fibers by fraying at the edges, distortion of the weave of fabric, and waste of raw materials (see ¶¶ [0006]-[0007]). In light of Butler, one of ordinary skill in the art would thus have been motivated to use the slurry including polyvinyl alcohol to make the composites of Eberling-Fux. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used the slurry of Butler including polyvinyl alcohol to make the composites of Eberling-Fux.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,829,418 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
US ‘418 claims a method of producing a ceramic matrix composite comprising applying a tackifier compound to a fiber preform, the tackifier compound comprising ceramic filler particles; and pyrolyzing the tackifier compound, leaving the ceramic filler particles interspersed throughout the fiber preform and occupying pores of the fiber preform (see claim 1 of US ‘418). Claim 1 of US ‘418 thus reads on present claim 1 in an anticipatory manner.
The further limitations of present claims 2-10 and 12 are adequately set forth in claims 1-8 of US ‘418.

Claims 1-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,829,419 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
US ‘419 claims a method of producing a ceramic matrix composite comprising applying a tackifier compound to a fiber preform, the tackifier compound comprising ceramic filler particles; and pyrolyzing the tackifier compound, leaving the ceramic filler particles interspersed throughout the fiber preform and occupying pores of the fiber preform (see claim 1 of US ‘418). Claim 1 of US ‘419 thus reads on present claim 1 in an anticipatory manner.
The further limitations of present claims 2-10 and 12 are adequately set forth in claims 1-8 of US ‘419.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764